Citation Nr: 1317398	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-47 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to February 5, 2013, for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis).  

2.  Entitlement to an evaluation in excess of 20 percent since February 5, 2013, for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-at-law



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for the Veteran's chronic right ankle pain due to mild instability and plantar fasciitis.  

By rating decision of July 2009, after a temporary total evaluation from February 2009 to April 2009 based on convalescence, the Veteran was awarded a 10 percent rating, effective  May 2009.  The Veteran's disability was recharacterized as peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis).  

The Board remanded the instant claim in July 2012 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran continues to complain of right ankle and right foot disability that is more severe than the current evaluation reflect.  A thorough review of the record reveals that the Veteran had both chronic right ankle pain due to instability and right plantar fasciitis.  Although the RO has evaluated these disabilities as a combined disability under Diagnostic Code 5271 for limitation of motion of the right ankle, he has two separate disabilities, which include not only his right ankle disability, but also his plantar fasciitis.  In fact, in 2009, he underwent a right plantar fasciitis fascial release.  He has continued to make complaints regarding both of these disabilities and has been treated for both of these disabilities.  

The Veteran's most recent VA examination of February 2013 evaluated the Veteran's right ankle disability.  However, his plantar fasciitis was not separately examined as a foot disability.  If the findings on examination do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Both the Veteran's right ankle and his plantar fasciitis need to be examined and ultimately evaluated separately by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected right ankle disability and separately, due to his service-connected right plantar fasciitis.  

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

All signs and symptoms of the service- connected chronic right ankle pain due to mild instability and separately, his plantar fasciitis, should be reported in detail. 

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  Specifically, the examiner should report the ranges of ankle dorsiflexion and plantar flexion, noting the point at which pain becomes apparent.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups of both disabilities.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should indicate whether the Veteran's plantar fasciitis (foot disability) is considered moderate, moderately severe, or severe in disablement.  

The examiner should also provide an opinion concerning the impact of the Veteran's right ankle and right plantar fasciitis disabilities on his ability to work. The rationale for all opinions expressed should also be provided.  

2.   Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, separately rating both service-connected disabilities (right ankle and plantar fasciitis) for the entirety of the appeals period.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


